Citation Nr: 0326467	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
operative status herniated disc and arthritis of the low 
back.

3.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boise, Idaho.  The RO denied entitlement to an evaluation in 
excess of 10 percent for internal derangement of the left 
knee, service connection for arthritis of the right knee, and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for postoperative status, herniated disc and 
arthritis of the low back.

The claims of entitlement to an increased evaluation for 
internal derangement of the left knee and service connection 
for arthritis of the right knee are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The RO denied entitlement to service connection for a low 
back disorder when it issued an unappealed rating decision in 
January 1981.

3.  The evidence submitted since the January 1981 rating 
decision pertinent to the claim for service connection for 
post operative status, herniated disc and arthritis of low 
back does not bear directly and substantially on the specific 
matter under consideration and is cumulative and redundant; 
it is not in combination with other evidence so significant 
that it must be considered in order to finally decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1981 rating decision 
wherein the RO denied entitlement to service connection for 
post operative status, herniated disc and arthritis of low 
back is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify & to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits.  It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
March 2002 rating decision, the July 2002 Statement of the 
Case (SOC) provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that the veteran be clearly 
notified of the evidence necessary to substantiate his claim.  
By letters dated in October 2001 and January 2002, the RO 
informed the veteran of what evidence was of record and 
advised him of how responsibilities in developing the record 
are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was afforded a thorough VA compensation 
and pension (C&P) physical examination in March 2002.  
All available service medical records have been received, as 
well as identified private medical records and VA records.  
In this regard, the Board notes that records from 186th 
General Hospital, Fairfield, England, and records from the VA 
Medical Center (VAMC) in Fargo, North Dakota and Fort 
Snelling, St. Paul, Minnesota, have all been associated with 
the file.  
As the RO has secured a complete record and has also provided 
all required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constitute 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).

However, this change in the law is not applicable to this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


Factual Background

The January 1981 rating decision denied the service 
connection claim for a low back disorder, noting there was no 
evidence of low back problems on active duty, the first 
problems being shown in June 1951.

At the time of the January 1981 rating decision, the record 
included copies of
service medical records, VA compensation and physical (C&P) 
physical examinations from May 1947, August 1950 and from 
March 1961, inpatient records from VAMC Fort Snelling in June 
1959, inpatient records from VAMC Fargo from June to August 
1951 and from May to July 1952, a private medical report from 
KAD (initials), MD, a March 1947 private medical report from 
KWC, MD, and lay statements and affidavits.

Service medical records reflect inpatient treatment at the 
186th General Hospital for approximately three weeks from 
December 1944 to January 1945.  The record indicates the 
veteran accidentally fell off the roof of a building while 
cleaning a smoke stack.  The records are negative for any 
complaint or diagnosis of injury to the low back.  Records 
show a normal musculoskeletal evaluation upon the veteran's 
separation physical examination in January 1946.

Three lay affidavits dated in March 1947, including the 
veteran's, disclose he began working at a municipal liquor 
store in May 1946 and complained of pain in his left knee 
when doing extensive walking or heavy lifting.  The 
affidavits are negative for any report of low back pain.  

VA C&P physical examination report of August 1950 is negative 
for complaint of findings pertaining to the low back.  An 
affidavit from LCH dated in June 1951 states the affiant 
observed the veteran having trouble with his back for the 
preceding five months.  A June 1951 affidavit from KAD, MD, 
indicates the veteran had severe rheumatic pains in his lower 
back.  

Inpatient records from VAMC Fargo in July 1952 show diagnosis 
of herniated intervertebral disc between L4-5 on the left and 
spondylolisthesis, 5th lumbar vertebra.  Inpatient records 
from VAMC Fort Snelling in June 1959 show treatment for back 
pain with a diagnostic impression of residuals from old 
operated disc.  VA C&P physical examination report of March 
1961 is negative for complaint of findings pertaining to the 
low back.  A lay affidavit from TWH indicates that he has 
known the veteran since approximately 1946, and he was aware 
that the veteran had a back problem prior to meeting him.

Since the January 1981 rating decision, the veteran has 
submitted the following evidence:  (1) outpatient records 
from RN, MD, (2) outpatient records from SKM, MD, (3) 
inpatient records from K. Medical Center.

Outpatient records from RN, MD, dated between March 2001 and 
January 2002 show treatment for diagnoses including chronic 
low back pain with marked degenerative arthritis in the 
lumbar spine, status post four lumbosacral spine surgeries 
and currently being treated with epidural steroids.

Outpatient records from SKM, MD, dated between June and 
September 2001 show treatment of lumbar epidural steroid 
injection under fluoroscopic guidance and trigger point 
injections for pain related to degenerative disc disease of 
the lumbar spine and failed back surgery syndrome.

Records from K. Medical Center show both outpatient and 
inpatient treatment between December 1984 to May 2001 for 
chronic low back pain with numerous x-rays and magnetic 
resonance imaging (MRI) of the lumbar spine.  Records show 
the veteran underwent a lumbar myelogram in November 1987.  
He underwent a laminectomy L2, L3, and L4 bilateral, 
decompression of lateral recesses L2-3, L3-4, L1-2 bilateral, 
and discectomy L1-2, L2-3, and L3-4 bilateral in January 
1988.  In September 2000, the veteran was treated for severe 
left sided left back pain secondary to sacroilitis.  The most 
recent MRI, done in May 2001, was interpreted to show marked 
bilateral neural foraminal encroachment present at all lumbar 
levels, most severely affected and severely compromised at 
bilateral L5-S1, left L3-4, and right L4-5 levels, and 
lateral recesses effaced, but no significant spinal stenosis 
is present.

The veteran underwent a C&P physical examination in March 
2002, but the examination did not pertain to the back.


Analysis

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The evidence already submitted at the time of the April 1981 
rating decision established that the veteran had a current 
diagnosis of a low back disorder.  Records showed an 
impression of herniated intervertebral disc between L4-5 on 
the left and spondylolisthesis, 5th lumbar vertebra, as well 
as residuals from old operated disc.  

The evidence considered in the April 1981 rating decision, 
did not demonstrate any of the currently diagnosed low back 
problems on active duty.  The newly submitted evidence 
essentially presents an update on the veteran's complaints, 
treatment, and diagnoses.  As such, it bears directly and 
substantially on the question of whether the veteran has a 
current diagnosis to support his claim of service connection.  
The evidence, however, is merely cumulative, in that it only 
continues to establish a current diagnosis pertaining to the 
low back without revealing any evidence of a relationship 
with service.  Accordingly, the newly submitted evidence is 
not by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
post-operative status herniated disc and arthritis, low back, 
the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's April 2002 notice of 
disagreement with the RO's March 2002 rating decision 
addressed the denial of an increased evaluation for internal 
derangement of the left knee.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue such is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).

The evidence presented in support of the claim for service 
connection for right knee arthritis shows a current diagnosis 
of degenerative arthritis and an injury or event in service 
that is possibly relevant.  Service medical records 
demonstrate an injury to the right knee when the veteran fell 
from a roof in December 1944.  

Specifically, inpatient treatment records from the 186th 
General Hospital for the period of December 1944 to January 
1945 show that upon physical examination the veteran had 
slight abrasions on his right knee as well as moderately 
severe abrasions on the left knee.  Limited motion in all 
directions was also noted.  The initial diagnosis was 
abrasion and contusion left knee; abrasion right knee. 

Three lay affidavits, including the veteran's, disclose he 
began working at a municipal liquor store in May 1946 and 
complained of pain in his left knee when doing extensive 
walking or heavy lifting.  His co-workers indicate that he 
clearly favored his left knee.  

By rating decision dated in July 1947, service connection was 
granted for condition of the left knee.  A VA C&P examination 
report from March 1961 reveals complaints of pain and 
stiffness in both knees.  Physical examination revealed 
crepitus in both knees with flexion.  The veteran squatted 
with difficulty because of pain in knees.  There was abnormal 
motion present.  

Dr. N's records show x-rays of bilateral knees taken in 
January 2002, which were interpreted to show mild medial 
femorotibial joint arthrosis and patellar subluxations.  The 
diagnostic assessment was knee pain probably from 
degenerative arthritis.

The evidence as outlined above is sufficient to necessitate a 
VA C&P physical examination to determine whether the 
veteran's current right condition is related to an event or 
injury in service or secondarily related to the veteran's 
service connected internal derangement, left knee.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case in response to the veteran's 
April 2002 notice of disagreement with its 
March 2002 denial of entitlement to an 
evaluation in excess of 10 percent for 
internal derangement of the left knee.  
The veteran should be informed of the need 
to timely file a substantive appeal if he 
wishes appellate review.

3.  The VBA AMC should obtain a medical 
opinion from a VA orthopedic surgeon or 
other available appropriate medical 
specialist to ascertain the nature, extent 
of severity, and etiology of any right 
knee disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the medical review opinion.  The 
medical specialist must annotate the 
medical opinion report that the claims 
file was in fact made available for review 
in conjunction with the examination.  
After a review of the evidence in the 
claims folder, including service and VA 
medical records, the physician should 
express opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any right knee disorder(s) 
currently present?

(b) Is it at least as likely as not that 
any right knee disorder(s) present are 
related to active service, or if pre-
existing service, was/were aggravated 
thereby?

(c) If no right disorder is related to 
service, the examiner must express an 
opinion as to whether any right knee 
disorder(s) present is/are causally 
related to the service-connected internal 
derangement of the left knee.  If no 
causal relationship is determined to 
exist, the medical specialist must 
express an opinion as to whether any 
right knee disorder(s) present is/are 
aggravated by the service-connected 
internal derangement of the left knee.

(d) If such aggravation is determined to 
be present the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of any right knee 
disorder(s) present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
internal derangement of the left knee;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any right knee disorder(s) present are 
proximately due to service-connected 
internal derangement of the left knee.

If the provider can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC must review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the VBA AMC should review the 
requested medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for arthritis of the 
right knee on direct, secondary and 
presumptive bases.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warrant.  No action is required of the veteran until 
he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



